DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 08/19/2021 and 11/24/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 discloses the limitations “a wind energy installation”, “a first rotor blade”, “a first adjustment drive”, and “a safety control device/system”.  However, Claim 25 depends upon Claim 13, and Claim 13 already discloses each of these limitations.
For the purposes of compact prosecution, each of these limitations in Claim 25 is being treated as referring to the same limitation of Claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roesmann (US Patent No: 9,086,048).
Regarding Claim 13: Roesmann discloses a method of operating a wind energy installation including a rotor with a first rotor blade (Figure 1, No. 48) that can be adjusted in terms of its angle, a first adjustment drive (12) for adjusting the first rotor blade, and a safety control device, the method comprising: in a normal mode of operation, supplying the first adjustment drive with energy from an energy source (68; Column 13, Lines 39-40) and controlling the first adjustment drive with a first pitch control device (Column 5, Lines 43-62); in a failure mode of operation, switching the supply of energy to the first adjustment drive from the energy source over to a first energy storage device (20; Column 12, Line 19) if switching the supply of energy has not already occurred, and monitoring at least one of a position or a movement of the first rotor blade with the safety control device; and in the failure mode of operation, adjusting the first rotor blade with the first adjustment drive in a direction of a predetermined stopping position, while enabling or effecting with the safety control device, based on the monitored position or movement, a deactivation of a first power supply shut-off device that is configured to cut off the supply of energy to the first adjustment drive from the first energy storage device in response to a position of the first rotor blade being in a shut-off range (Column 7, Lines 44-60).
Regarding Claim 14: Roesmann discloses the method of Claim 13, wherein the first adjustment drive comprises at least one electric motor or at least one hydraulic actuator (Column 12, Lines 17-18).
Regarding Claim 15: Roesmann discloses the method of Claim 14, wherein the at least one electric motor is a DC motor (Column 12, Lines 17-18; Claim 4).
Regarding Claim 16: Roesmann discloses the method of Claim 13, wherein the stopping position is specified based on a condition of the wind energy installation (Column 10, Lines 41-46).
Regarding Claim 17: Roesmann discloses the method of Claim 13, further comprising, after the stopping position has been reached, switching off the supply of energy to the first adjustment drive from the first energy storage device with the safety control device before enabling or effecting an activation of the first power supply shut-off device with the safety control device (Column 15, Lines 42-45; Column 16, Lines 7-12).
Regarding Claim 18: Roesmann discloses the method of Claim 13, further comprising enabling or effecting an activation of the first power supply shut-off by the safety control device in response to the detection of a fault while the first rotor blade is moved to the stopping position (Column 11, Lines 34-43).
Regarding Claim 19: Roesmann discloses the method of Claim 13, wherein adjusting the first rotor blade with the first adjustment drive in a direction of a predetermined stopping position comprises controlling the first adjustment drive with the first pitch control device (Column 5, Lines 43-62).
Regarding Claim 20: Roesmann discloses the method of Claim 13, further comprising shutting off the power supply to the first adjustment drive from the first energy storage device with a second power supply shut-off device in response to an adjustment of the first rotor blade beyond the first shut-off range into a second shut-off range (Column 8, Lines 53-63).
Regarding Claim 21: Roesmann discloses the method of Claim 13, wherein activating the first blocking mode comprises switching off of the supply of energy to the first adjustment drive (Column 15, Lines 42-45).
Regarding Claim 22: Roesmann discloses the method of Claim 13, further comprising a deactivation of the first blocking mode by an individual input for the first adjustment drive (Column 7, Lines 44-60).
Regarding Claim 23: Roesmann discloses the method of claim 13, wherein the rotor includes at least one second rotor blade (48) that can be adjusted in terms of its angle, and a second adjustment drive (12) for adjusting the second rotor blade, the method further comprising: in the normal mode of operation, supplying the second adjustment drive with energy from the energy source (68) and controlling the second adjustment drive with the first pitch control device; in the failure mode of operation: switching the supply of energy to the second adjustment drive from the energy source over to the first energy storage device (20), and monitoring at least one of a position or a movement of the second rotor blade with the safety control device; and in the failure mode of operation, at least one of: adjusting the second rotor blade with the second adjustment drive in a direction of a predetermined stopping position, while enabling or effecting with the safety control device/system, based on the monitored position or movement of the second rotor blade, a deactivation of a second power supply shut-off device that is configured to cut off the supply of energy to the second adjustment drive from the first energy storage device or the second energy storage device in response to a position of the second rotor blade being in a shut-off range (Column 7, Lines 44-60).
Regarding Claim 24: Roesmann discloses a wind energy installation, comprising: a rotor with a first rotor blade (48) configured for angular adjustment; a first adjustment drive (12) configured for adjusting the first rotor blade; a safety control device; means for supplying the first adjustment drive with energy from an energy source (68) and for controlling the first adjustment drive with a first pitch control device in a normal mode of operation (Column 5, Lines 43-62); means for switching the supply of energy to the first adjustment drive from the energy source over to an energy storage device (20) in a failure mode of operation; means for monitoring at least one of a position or a movement of the first rotor blade with the safety control device/system in a failure mode of operation; and means for adjusting the first rotor blade with the first adjustment drive in a direction of a predetermined stopping position, while enabling or effecting with the safety control device/system, based on the monitored position or movement, a deactivation of a first power supply shut-off device that is configured to cut off the supply of energy to the first adjustment drive from the energy storage device in response to a position of the first rotor blade being in a shut-off range (Column 7, Lines 44-60).\
Regarding Claim 25: Roesmann discloses a computer program product for operating the wind energy installation that includes a rotor with the first rotor blade (48) that can be adjusted in terms of its angle, the first adjustment drive (12) for adjusting the first rotor blade, and the safety control device/system, the computer program product comprising a program code stored on a non-transitory, computer readable medium, the programming code configured to, when executed by a computer, cause the computer to carry out the method of Claim 13 (Column 9, Lines 44-50; Column 10, Lines 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745